Citation Nr: 1033183	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  04-30 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.  


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.  

This matter is before the Board of Veterans' Appeals (Board) from 
a May 2009 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  In that 
decision, the RO continued an established 50 percent rating for 
PTSD.    


FINDING OF FACT

During the appeal period, the Veteran's PTSD has been manifested 
by symptoms that more nearly approximate occupational and social 
impairment with deficiencies in most areas, but not total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for service-connected PTSD 
have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2009).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The notice must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment, e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, employer 
statements, job application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The Board finds that the Veteran, in an April 2009 
correspondence, was provided adequate 38 U.S.C.A. § 5103(a) 
notice, in accordance with the Court's holding in Vazquez-Flores 
and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, even 
if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice in accordance with the Court's holding in Vazquez-Flores, 
the Federal Circuit has reversed this decision.  See Vazquez-
Flores v. Shinseki, No. 2008-7150, 2009 WL 2835434 (Fed. Cir. 
Sept. 4, 2009).  Thus, insofar as the notice described by the 
Court in Vazquez-Flores requires VA to notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence, the judgment was vacated, and any failure by VA to 
provide such evidence is harmless error.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's VA medical center (VAMC) treatment records and received 
the report of a private psychological evaluation dated in 
February 2009.  The Veteran underwent a VA examination in April 
2009.  In that regard, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
obtained in this case is adequate for rating purposes.  The VA 
examiner provided a thorough report depicting the current 
severity of the Veteran's disability.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination for the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is presently assigned 50 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
PTSD is rated pursuant to the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9440.  
   
A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall level 
of functioning.  The GAF Scale is to be rated with respect only 
to psychological, social, and occupational functioning.  
Diagnostic and Statistical Manual or Mental Disorders, Fourth 
Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with 
the higher numbers representing higher levels of functioning.  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  A score of 41-50 reflects serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g. no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).   



Analysis

Evidence pertaining to the severity of the Veteran's PTSD during 
the appeal period includes the report of a private psychological 
evaluation dated in February 2009, the report of a VA examination 
dated in April 2009 and the Veteran's own statements.  Having 
reviewed this evidence, the Board finds that the evidence is at 
least in equipoise, and a 70 percent rating for PTSD is 
warranted.  

During the February 2009 private psychological evaluation, the 
Veteran reported poor sleep due to insomnia and nightmares, 
avoidance of social activities, panic attacks, flashbacks 
triggered by helicopter noise and depression triggered by a 
demotion at work.  The Veteran was preoccupied with feelings of 
inadequacy at work and at home because he had been demoted and 
his income had been reduced.  The psychologist noted a sad 
affect.  In terms of relationships, he has been married to his 
wife for over 30 years and has made one good friend on the golf 
course.  Otherwise, he is reclusive.  The psychologist noted a 
severely depressed affect and mood, hypervigilance, and 
impairments in concentration, attentiveness and judgment.  The VA 
examiner diagnosed chronic PTSD with a GAF score of 38/43.   

During the April 2009 VA examination, the Veteran reported being 
married since 1978.  He has a good relationship with his wife but 
does not see his children often.  The Veteran officiates school 
soccer and plays in a golf league.  The examiner noted the 
Veteran had a nervous tone to his voice, reported hypnagogic or 
hypnopompic hallucinatory type experiences that are not 
psychotic.  Other symptoms included intrusive thoughts, recurrent 
nightmares, thought avoidance, markedly diminished interest or 
participation in significant activities, feelings of detachment 
or estrangement from others, and a restricted range of affect.  

The examiner stated that the Veteran's attention, orientation and 
thought processes were normal.  He noted that the Veteran 
understands the outcome of his behavior and does not have 
inappropriate, obsessive or ritualistic behavior.  The Veteran 
did not report homicidal or suicidal thoughts, impaired impulse 
control or episodes of violence.  He is able to maintain 
standards of personal hygiene.  The Veteran reported moderate 
problems with activities of daily living, including shopping.  He 
also complained of intrusive thoughts, nightmares, avoidance of 
activities and people that evoke memories of his trauma, a 
feeling of detachment from others, irritability, outbursts of 
anger and hypervigilance.  He stated that he has nightmares once 
a week.  The examiner diagnosed PTSD with a GAF score of 56.  

With regard to his employment situation, the Veteran stated that 
there was a merger at his job; he had to reapply for his current 
position and was not chosen for the job.  He had a 10 percent pay 
decrease.  He reported uncomfortable relationships at work due to 
the change.  He had worked as a probation officer at the same 
organization for 33 years.  The VA examiner stated that he is 
exhibiting a totally separate diagnosis of an occupational 
problem not caused or aggravated by PTSD. 

The Board has thoroughly reviewed the evidence, including the VA 
examination, which contains a less severe disability picture than 
private examination.  Affording the Veteran the benefit of the 
doubt, the objective medical evidence is at least in equipoise as 
to whether his symptoms approximate the criteria for a 70 percent 
rating.  On the other hand, the evidence does not support the 
conclusion that the Veteran's PTSD symptoms have resulted in 
total social and occupational impairment so as to warrant a 100 
percent rating.  

In that regard, the Board notes that the Veteran has been able to 
maintain employment with a single employer for over 30 years, and 
although the Veteran was demoted recently, the medical evidence 
only establishes that the Veteran has a substantial occupational 
impairment, not a total impairment.  The Veteran continues to be 
able to work full time.  As for social impairment, although the 
Veteran avoids people, he has been able to maintain relationships 
with his wife of 30 plus years and one friend with whom he plays 
golf.  Finally, the Veteran's lowest GAF score was 38, which 
indicates major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood.  Clearly, 
the VA and private examiners did not consider the Veteran's 
symptoms to cause total impairment since they assigned a GAF 
score of no lower than 38.

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  Id.  In cases where either a 
claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically adjudicate 
the issue of whether referral for an extraschedular rating as 
outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

Here, while the Veteran's PTSD has caused some interference with 
employment, he remains employed full time.  The interference has 
not rendered impracticable the application of the regular 
scheduler standards.  The 70 percent rating assigned herein more 
than adequately addresses the Veteran's disability level and 
symptomatology.  The Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  Id.  
 

The Board finds the 70 percent rating to be appropriate for the 
entire appeal period.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

For the foregoing reasons, the Board finds that the evidence 
supports the grant of a 70 percent rating for PTSD.  


ORDER

Entitlement to a 70 percent disability rating for service-
connected PTSD is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


